COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

                                                   §
THE STATE OF TEXAS,                                                   No. 08-14-00272-CR
                                                   §
                                Appellant,                              Appeal from the
                                                   §
v.                                                                 County Court at Law No. 7
                                                   §
VICTOR MANUEL GALLEGOS,                                             of El Paso County, Texas
                                                   §
                                  Appellee.                           (TC# 20120C00942)
                                                   §

                                         JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment. We therefore reverse the order granting the motion for a directed verdict and the

judgment of acquittal, reinstate the jury’s verdict of guilty, and remand the cause to the trial court

for a punishment hearing, in accordance with the opinion of the Court. This decision shall be

certified below for observance.

       IT IS SO ORDERED THIS 9TH DAY OF DECEMBER, 2015.


                                               STEVEN L. HUGHES, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.